    1:18-cv-02191-JMC         Date Filed 03/19/21    Entry Number 317       Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Deanna Brown-Thomas, an individual and )              Civil Action No.: 1:18-cv-02191-JMC
in her capacity as intestate heir and pending )
Personal Representative of the estate of her )
sister, the deceased Venisha Brown;           )
Yamma Brown, an individual; Michael D. )
Brown, an individual; Nicole C. Brown, an )
individual; Jeanette Mitchell Bellinger, an )
individual; Sarah LaTonya Fegan, an           )
individual; Ciara Pettit, an individual; and )
Cherquarius Williams, an individual,          )
                                              )
                        Plaintiffs,           )           ORDER AND OPINION
                                              )
                v.                            )
                                              )
Tommie Rae Hynie, an individual also          )
known as Tommie Rae Brown; James J.           )
Brown, II, an individual; Russell L.          )
Bauknight, as the Personal Representative )
of the Estate of James Brown and Trustee )
of the James Brown I Feel Good Trust;         )
David C. Sojourner, Jr., as the Limited       )
Special Administrator of the Estate of        )
James Brown and Limited Special Trustee )
of the James Brown I Feel Good Trust; and )
Does, 1 through 10, inclusive,                )
                                              )
                        Defendants.           )

       Before the court is the above-captioned Plaintiffs’ Second Motion to Compel. (See ECF

No. 304.) Defendant Tommie Rae Hynie (“Hynie”) entered a Response in Opposition to the

Motion (ECF No. 308), to which Plaintiffs filed a Reply (ECF No. 309). Plaintiffs allege Hynie

again failed to fully respond to certain discovery requests—even after this court’s prior Order

compelling responses—surrounding the copyright termination interests of certain compositions by

James Brown. After careful consideration of the record, the court GRANTS in part and DENIES

in part the Second Motion to Compel as set forth below. (ECF No. 304.) The court HOLDS IN
     1:18-cv-02191-JMC         Date Filed 03/19/21       Entry Number 317         Page 2 of 22




ABEYANCE its ruling regarding potential sanctions against Hynie until the resolution of the

Motion to Confirm Confidential Designations, Second Motion to Compel against Plaintiffs, and/or

mediation scheduled for March 24, 2021.1 (See ECF Nos. 297, 314, 315.)

                   I.      FACTUAL AND PROCEDURAL BACKGROUND2

       This case befalls against the backdrop of a long-standing personal and legal battle among

several entities: (a) Plaintiffs, who are the adult children to the late African American singer, James

Brown; (b) Hynie, who, during the pendency of the instant litigation, the Supreme Court of South

Carolina determined was “not the surviving spouse of James Brown,” In re Estate of Brown, No.

2018-001990, 2020 WL 3263381, at *12 (S.C. June 17, 2020); (c) Brown II, who is Brown and

Hynie’s son; and (d) Bauknight and the Limited Special Administrator of the Estate (“LSA”)—

Fiduciaries of the James Brown Estate and Trust. Neither Hynie nor Brown II were named as

beneficiaries of the will or trust, thus spawning a panoply of issues before various courts in years-

long legal conflicts. (ECF No. 1 at ¶ 43.)

       Relevant to the instant case, Plaintiffs allege, inter alia, that Hynie, Brown II, Bauknight,

and the LSA have entered into various agreements with one another, and that Hynie and Brown II

have entered agreements with third parties, which contain both known and allegedly concealed

terms that are intended to deprive Plaintiffs of their inalienable termination rights in violation of

the Copyright Act. Plaintiffs allege that the agreements provide Hynie control over Brown’s

compositions—to the exclusion of Plaintiffs.




1
  Plaintiffs have stated they intend to bring a Motion to Compel against Defendant Bauknight. (See
ECF No. 316 at 2.) The court’s ruling on Hynie’s sanctions may likewise be held in abeyance until
the resolution of such a Motion.
2
  Additional facts are available in the court’s prior Order and Opinion regarding Plaintiffs’ First
Motion to Compel. (See ECF No. 283.)
                                                   2
    1:18-cv-02191-JMC          Date Filed 03/19/21      Entry Number 317         Page 3 of 22




        The parties have been unable to sort out their pretrial discovery issues without repeated

court intervention. In late 2020, the court granted Plaintiffs’ First Motion to Compel, ordering

certain Defendants, including Hynie, to respond to Plaintiffs’ Requests for Production (“RFP”)

and produce various disclosed and undisclosed agreements and other materials. (See ECF No. 283

at 22.) The court declined to impose sanctions on any party at that time. (Id.) Thereafter, the court

granted in part and denied in part Hynie’s First Motion to Compel against Plaintiffs, again

declining to impose sanctions at that time. (See ECF No. 295.) Hynie has since brought a Second

Motion to Compel, which remains pending. (ECF No. 314.) Plaintiffs have likewise brought a

Second Motion to Compel, which is currently before the court, in essence contending Hynie has

not complied with the court’s Order regarding Plaintiffs’ First Motion to Compel.3 (See ECF No.

304.)

                                   II.     LEGAL STANDARDS

        A. Discovery Generally

        Amended Rule 26 of the Federal Rules of Civil Procedure provides that “[p]arties may

obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case[.]” FED. R. CIV. P. 26(b)(1). The scope of

discovery under Rule 26 is defined by whether the information sought is (1) privileged, (2)

relevant to a claim or defense, and (3) proportional to the needs of the case. E.g., Gordon v. T.G.R.

Logistics, Inc., Case No. 16-cv-00238-NDF, 2017 WL 1947537, at *2 (D. Wyo. May 10, 2017).

“While the party seeking discovery has the burden to establish its relevancy and proportionality,

the party objecting has the burden of showing the discovery should not be allowed and doing so



3
 Plaintiffs recently represented they intend to bring a Motion to Compel against Bauknight. (See
ECF No. 316 at 2.)
                                                 3
    1:18-cv-02191-JMC          Date Filed 03/19/21      Entry Number 317         Page 4 of 22




through ‘clarifying, explaining and supporting its objections with competent evidence.’” Wilson v.

Decibels of Or., Inc., Case No. 1:16-cv-00855-CL, 2017 WL 1943955, at *2 (D. Or. May 9,

2017) (quoting La. Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481, 485

(N.D. Cal. 2012) (internal citations omitted)).

       A discovery request is relevant “if there is any possibility that the information sought might

be relevant to the subject matter of [the] action.” Wilson, 2017 WL 1943955, at *5 (quoting Jones

v. Commander, Kan. Army Ammunitions Plant, 147 F.R.D. 248, 250 (D. Kan. 1993)).

“Relevance is not, on its own, a high bar[,]” Va. Dep’t of Corrs. v. Jordan, 921 F.3d 180, 188 (4th

Cir. 2019), and “is construed very liberally.” Nat’l Credit Union Admin. v. First Union Capital

Markets Corp., 189 F.R.D. 158, 161 (D. Md. 1999).

       However, Rule 26(b)(1)’s “proportionality requirement mandates consideration of multiple

factors in determining whether to allow discovery of even relevant information.” Gilmore v. Jones,

No. 3:18-CV-00017, 2021 WL 68684, at *3-4 (W.D. Va. Jan. 8, 2021) (citing Jordan, 921 F.3d at

188-89). Such considerations include “the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1). “Information within this

scope of discovery need not be admissible in evidence to be discoverable.” Id.

       The scope of discovery permitted by Rule 26 is designed to provide a party with

information reasonably necessary to afford a fair opportunity to develop its case. Nat’l Union Fire

Ins. Co. of Pittsburgh, P.A. v. Murray Sheet Metal Co., Inc., 967 F.2d 980, 983 (4th Cir.

1992) (“the discovery rules are given ‘a broad and liberal treatment’”) (quoting Hickman v. Taylor,

329 U.S. 495, 507 (1947)). That said, discovery is not limitless and the court has the discretion to

                                                  4
    1:18-cv-02191-JMC         Date Filed 03/19/21       Entry Number 317        Page 5 of 22




protect a party from “oppression” or “undue burden or expense.” FED. R. CIV. P. 26(c).

       B. Motions to Compel

       If a party fails to make a disclosure required by Rule 26, “any other party may move

to compel disclosure and for appropriate sanction” after it has “in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.” FED. R. CIV. P. 37(a). Specifically, a party “may move for an order

compelling an answer, designation, production, or inspection.” FED. R. CIV. P. 37(a)(3)(B).

       “[T]he party or person resisting discovery, not the party moving to compel discovery, bears

the burden of persuasion.” Oppenheimer v. Episcopal Communicators, Inc., No. 1:19-CV-00282-

MR, 2020 WL 4732238, at *2 (W.D.N.C. Aug. 14, 2020); see Basf Plant Sci., LP v.

Commonwealth Sci. & Indus. Rsch. Org., No. 2:17-CV-503, 2019 WL 8108060, at *2 (E.D. Va.

July 3, 2019) (citation omitted). “Thus, once the moving party has made ‘a prima facie showing

of discoverability,’ the resisting party has the burden of showing either: (1) that the discovery

sought is not relevant within the meaning of Rule 26(b)(1); or (2) that the discovery sought ‘is of

such marginal relevance that the potential harm . . . would outweigh the ordinary presumption of

broad discovery.’” Gilmore v. Jones, No. 3:18-CV-00017, 2021 WL 68684, at *3-4 (W.D. Va.

Jan. 8, 2021) (quoting Eramo v. Rolling Stone LLC, 314 F.R.D. 205, 209 (W.D. Va. 2016)).

       The court has broad discretion in deciding to grant or deny a motion to compel. See,

e.g., Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir.

1995) (“This Court affords a district court substantial discretion in managing discovery and

reviews the denial or granting of a motion to compel discovery for abuse of discretion.”) (internal

citation omitted); Erdmann v. Preferred Research Inc., 852 F.2d 788, 792 (4th Cir.

1988); LaRouche v. Nat’l Broad. Co., 780 F.2d 1134, 1139 (4th Cir. 1986) (“A motion

                                                 5
    1:18-cv-02191-JMC         Date Filed 03/19/21       Entry Number 317        Page 6 of 22




to compel discovery is addressed to the sound discretion of the district court.”); Mach. Sols., Inc.

v. Doosan Infracore Am. Corp., No. 3:15-CV-03447-JMC, 2018 WL 573158, at *2 (D.S.C. Jan.

26, 2018).

                                         III.    ANALYSIS

       Plaintiffs allege Hynie has failed to fully respond to RFPs 4-8,4 17-33, and 36-37, despite

this court’s prior Order compelling her to do so. (See ECF Nos. 283; 304-1 at 5-8.) Plaintiffs again

ask the court to compel Hynie to answer5 and sanction Hynie based on her conduct regarding

Plaintiffs’ First and Second Motions to Compel. (ECF No. 304-1 at 10.) The court examines the

substance of the instant Motion before turning to the request for sanctions.

    A. RFP Responses

       When the moving party claims an opposing party maintains possession, custody, or control

of certain responsive documents that have not been produced, the movant “must have a colorable

basis for its belief that relevant, responsive documents exist and are being improperly

withheld.” Susko v. City of Weirton, 5:09-CV-0001, 2011 WL 98557, at * 4 (N.D. W. Va. Jan. 12,

2011). “Mere speculation that documents exist is insufficient to compel production.”Knisely v.

Nat’l Better Living Ass’n, Inc., No. 3:14-CV-15, 2014 WL 12710395, at *2-3 (N.D. W. Va. Oct.

15, 2014) (compiling cases); see Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D. 226, 252

(M.D.N.C. 2010) (“[E]ven an informed suspicion that additional non-privileged documents exist



4
  Plaintiffs initially state Hynie failed to respond to RFPs 1-8. (ECF No. 304-1 at 6-7.) However,
in their Reply, they seem to properly limit their contentions to RFPs 4-8, which concern the
undisclosed agreement, rather than RFPs 1-4, which concern other previously disclosed
agreements. (See ECF No. 309 at 6-7.)
5
  Alternatively, Plaintiffs seek an Order requiring Hynie and her counsel to provide “very detailed
sworn declarations” to explain why “material logically in an opposing party’s possession remains
unaccounted for[.]” (ECF No. 304-1 at 9 (citing Osucha v. Alden State Bank, No. 17-CV-1026-
LJV, 2020 WL 3055790 (W.D.N.Y. June 9, 2020)).)
                                                    6
    1:18-cv-02191-JMC         Date Filed 03/19/21       Entry Number 317        Page 7 of 22




. . . cannot alone support an order compelling production of documents.”). “Instead of presenting

merely a theoretical possibility that documents exist, ‘courts have insisted that the documents that

have been produced permit a reasonable deduction that other documents may exist or did exist and

have been destroyed.’”6 Knisely, 2014 WL 12710395, at *2-3 (first citing Hubbard v. Potter, 247

F.R.D. 27, 29 (D.D.C. 2008), and then citing Zubulake v. UBS Warburg LLC, 217 F.R.D. 309, 313

(S.D.N.Y. 2003) (holding additional discovery was mandated where plaintiff knew that

defendant’s production was insufficient because plaintiff herself produced numerous responsive

documents)). See also Paull Assocs. Realty, LLC v. Lexington Ins. Co., No. 5:13-CV-80, 2014 WL

12596397, at *4 (N.D.W. Va. Jan. 9, 2014) (“By stating to [p]laintiff that it has produced all

documents it determines to be nonobjectionable or not confidential, Defendant’s response ‘hides

the ball’ by leaving Plaintiffs ‘wondering . . . what documents are being withheld.’”) (quoting

Athridge v. Aetna Casualty and Surety Co., 184 F.R.D. 181, 190 (D.D.C. 1998)).

       (1) RFPs 4-8

       RFPs 4-8 focused on undisclosed agreements related to certain termination rights,

terminations, notices, and compositions, and sought all non-identical copies of such agreements,

as well as any documents or communications related to the agreements (including the negotiations

or interpretations thereof). (ECF No. 257-10 at 10-11.) The court previously ordered Hynie to

answer these RFPs and “produce the [u]ndisclosed [a]greements, [d]isclosed [a]greement, and



6
  Moreover, according to Rule 26(g), “by signing discovery requests, parties certify that after
reasonable inquiry they believe that their responses to discovery requests are complete and correct
as of the time made and that those responses and or objections are warranted by existing law.”
Flame S.A. v. Indus. Carriers, Inc., No. 2:13-CV-658, 2014 WL 3895933, at *4 (E.D. Va. Aug. 8,
2014), objections overruled, 39 F. Supp. 3d 752 (E.D. Va. 2014), and aff’d sub nom. Flame S.A.
v. Freight Bulk Pte. Ltd., 807 F.3d 572 (4th Cir. 2015) (citing In re Outside Wall Tire
Litigation, No. 1:09-CV-01217, 2011 WL 5357913 (E.D.Va. Nov. 7, 2011)); see Knisely, 2014
WL 12710395, at *2-3.
                                                 7
     1:18-cv-02191-JMC         Date Filed 03/19/21       Entry Number 317         Page 8 of 22




other responsive, non-privileged materials consistent with this Order and subject to the terms of a

protective order[.]” (ECF No. 283 at 15.) In response to these RFPs, it appears Hynie’s only newly-

produced materials were three copies of a one-page, previously undisclosed agreement.

       Plaintiffs stress “it strains all credulity that Hynie and/or her counsel lack possession,

custody[, or] control of” any other responsive documents, such as “those relating to the

negotiations and workings of her centrally important and financially significant [u]ndisclosed

[a]greement.”7 (ECF No. 304-1 at 8.) Plaintiffs point out that Hynie produced “[n]o drafts, no

emails or other correspondence, whatsoever, not even correspondence enclosing the [u]ndisclosed

[a]greement for signature or enclosing the executed agreement—all of which logically comport

with the experience of civilians and attorneys alike.” (ECF No. 309 at 7.) Highlighting the absurd

lack of production, Plaintiffs continue, is the fact that Hynie produced 478 pages of “drafts and

versions of the [d]isclosed [a]greement containing digital redlines and comments, as well as

extensive email communications whereby the parties negotiated and discussed its terms, that had

far less economic consequences than those in the [u]ndisclosed [a]greement.” (Id.) Relatedly,

Plaintiffs posit that even if the undisclosed agreement “was created during an informal in-person

mediation session under time pressures” as Hynie insists, at minimum Hynie should have produced

“the correspondence setting up (and corroborating) this multi-party meeting [because it] is

obviously related to the [u]ndisclosed [a]greement[.]” (Id. at 7-8 (emphasis removed).) Plaintiffs

go on to assert Hynie’s lack of production is even more egregious when considering the

“implication that in the years between the [u]ndisclosed [a]greement and the commencement of

this action . . . Defendants Hynie and Bauknight (including their respective counsel) never


7
  Plaintiffs also insists that Hynie has demonstrated a “pattern of concealment” and repeatedly
“bent the truth to suit her objectives” throughout litigation at the state and federal level. (ECF No.
309 at 2-6.) Plaintiffs outline various examples they believe support this assertion. (See id.)
                                                  8
     1:18-cv-02191-JMC          Date Filed 03/19/21        Entry Number 317          Page 9 of 22




discussed or mentioned the [u]ndisclosed [a]greement in correspondence, despite its critical

significance to them and to the Estate and Charitable Trust.” (Id. at 8 (emphasis in original).)

        Plaintiffs’ contentions do not stop there, as they next turn to Hynie’s own responses to the

instant Motion and supporting attachments as proof that additional responsive documents exist.8

Plaintiffs emphasize that “[i]n Bauknight’s Affidavit, he contends that there was a ‘second

unsigned [w]ill’ which supposedly motivated the parties to quickly agree to, create[,] and execute

the [u]ndisclosed [a]greement.” (Id. at 9.) Plaintiffs assert this purportedly unsigned will would be

relevant and responsive to RFPs 4-8, as it was related to the creation of the undisclosed agreement.

(Id.) Likewise, and somewhat by contrast, Plaintiffs claim that “Medlin’s Declaration raises

serious questions as to whether an actual unsigned [w]ill even exists” because “Medlin merely

assert[ed] that he received an affidavit from an unnamed ‘respected entertainment lawyer from

Illinois’ stating that ‘to the best of his recollection’ that James Brown had come to the Illinois

lawyer and told him to draft a new will.” (Id. at 9-10.) Plaintiffs observe that Medlin goes on to

highlight the terms that the unsigned will would have provided, despite not attaching any unsigned

will or affidavit from said Illinois lawyer. (Id. at 10.) Plaintiffs insist this alleged affidavit from an

unnamed Illinois lawyer is responsive to the undisclosed agreement. (Id.) Plaintiffs also

emphatically stress the Medlin Declaration and Bauknight Affidavit do not “affirm that they

conducted any investigation or search for such documents” except for Bauknight’s assertion that

he searched for ‘electronic and hard copy drafts’ of the undisclosed agreement[,]” which is

significantly narrower than the documents sought by the relevant RFPs. (Id. at 11 (emphasis



8
 In support of her Response, Hynie offered the affidavit of Thomas Haffey (“Haffey Affidavit”)
and the declaration of Alan Medlin (“Medlin Declaration”), both of whom are her counsel. (See
ECF Nos. 308-1, 308-3.) She also offers the Affidavit of co-Defendant Bauknight (“Bauknight
Affidavit”). (See ECF No. 308-2.)
                                              9
    1:18-cv-02191-JMC            Date Filed 03/19/21    Entry Number 317         Page 10 of 22




added).) Finally, Plaintiffs exasperatedly point out that Hynie again claims certain documents

dated on or after March 8, 2017, are subject to a “common interest privilege.” (Id. at 12.) Plaintiffs

note Hynie has failed to invoke any particular privilege or provide a privilege log for these

materials. (Id.)

        In her Response, Hynie declares she “produced every document in her possession regarding

the ‘[u]ndisclosed [a]greement’ that was created in 2015 and in existence prior to the date of the

filing of the Summons and Complaint.” (ECF No. 308 at 3.) She also claims the dearth of relevant

documents surrounding the undisclosed agreement is because the agreement “was created in a

short period of time during in-person discussions.” (Id.) To justify not producing responsive

documents dated after the initiation of this case, Hynie simply asserts “[t]he [c]ourt . . . held that

the common interest doctrine/joint defense was not available to counsel for the Defendants for

negotiations and communications related to the ‘[u]ndisclosed [a]greement’ as they were on

opposite sides of the agreement until it was executed.” (Id.) Hynie also points to the statements

within the Medlin Declaration and Bauknight Affidavit for support.

        Here, the court finds Hynie violated the court’s prior Order compelling her to respond to

RFPs 4-8. Specifically, Plaintiffs’ above contentions have raised more than a “colorable basis” and

permit at bare minimum a “reasonable deduction” that other responsive documents exist but were

not produced. See Knisely, 2014 WL 12710395, at *2-3. It seems wholly implausible that

Defendants created only two copies of a financially significant, one-page agreement after an

“informal mediation” and did not write a single word related to the undisclosed agreement either

before or after its execution.

        Hynie’s reasoning as to why no drafts or related communications exist—i.e., because the

undisclosed agreement “was created in a short period of time during in-person discussions”—is

                                                 10
    1:18-cv-02191-JMC          Date Filed 03/19/21       Entry Number 317          Page 11 of 22




wholly deficient. (ECF No. 308 at 3.) Her attached documentation supporting this assertion

likewise falls short. By affidavit, Bauknight claims the undisclosed “agreement was drafted during

an [in person,] informal mediation session on December 15, 2015[,] between . . . Medlin, and

[Bauknight’s] law firm[.]” (ECF No. 308-2 at 3.) He further states “time was of the essence

because, absent the settlement, [Hynie] . . . intended to file a second unsigned [w]ill of James

Brown and . . . said [w]ill did not include a charitable residuary clause for scholarships.” (Id. at 4.)

Bauknight further insists that this arm twisting, “coupled with the [state] court’s determination [in

2015] that [Hynie] was the surviving spouse of James Brown[,] made the timing important.” (Id.)

As an apparent justification for the absence of drafts or other communications, Bauknight simply

claims it “was a confidential settlement agreement that was hand-delivered by my attorneys and

to me and to the Attorney General for signature.” (Id.) The court does not find this account

particularly helpful in explaining why no other versions, or at least any relevant correspondence,

exist regarding the undisclosed agreement.

       Medlin’s Declaration is even more perplexing. Rather than referencing the purportedly

unsigned will, he claims he “obtained” an affidavit “from a respected entertainment lawyer from

Illinois, who stated under oath that [the Illinois lawyer] had a trusted relationship with James

Brown [and] that James Brown had come to [the Illinois lawyer], to the best of his recollection, in

2006 to have that lawyer draft a will that James Brown told him he intended to execute.” (ECF

No. 308-3 at 4.) This affidavit purportedly claimed the unsigned “will would provide a 17 percent

share to [Hynie] and a 5 percent share to James Brown II[,]” while providing “no share for

Plaintiffs[.]” (Id.) The affidavit also allegedly asserted the unsigned will “would have reduced any

charitable share in the probate estate by at least one third and did not include a charitable residuary

clause for scholarships.” (Id.) And as for the lack of additional responsive documents, Medlin

                                                  11
      1:18-cv-02191-JMC         Date Filed 03/19/21      Entry Number 317        Page 12 of 22




expounds that the undisclosed agreement was a confidential settlement agreement, and he “kept

written communications related to the litigation to a minimum” based on a prior incident whereby

Hynie’s personal diary “was taken from [her] home without permission . . . . and published[.]” (Id.

at 5.)

          Yet even assuming that an unnamed Illinois lawyer swore he drafted a new, unsigned will

at James Brown’s direction in 2006; this unsigned will contained the terms that Medlin outlines;

and Hynie leveraged either the affidavit or an unsigned will into a one-page, financially significant

settlement from the Estate after one “informal mediation,” the court finds Medlin’s account

insufficiently explains the lack of responsive materials to RFPs 4-8 beyond those produced by

Hynie.

          Indeed, even more troubling is the fact the Medlin Declaration and Bauknight Affidavit,

which Hynie filed in support of her Response, reveal additional responsive documents to RFPs 4-

8. According to Medlin and Bauknight, Hynie has in her possession either an unsigned will drafted

at the direction of James Brown or, at minimum, an affidavit by an unnamed Illinois lawyer that

attests to the will’s existence. Medlin and Bauknight explicitly acknowledge one or both of these

materials directly influenced the undisclosed agreement’s creation and execution. Consequently,

the court finds these materials meet the threshold of being relevant, proportional, and therefore

responsive to RFPs 4-8.9 Hynie likewise offers no reason to suggest otherwise. See Oppenheimer,

2020 WL 4732238, at *2 (“[T]he party or person resisting discovery . . . bears the burden of

persuasion.”).

          Further responsive (and unproduced) materials are potentially revealed by the revelation

that an “informal mediation session” led to the undisclosed agreement’s creation. (ECF No. 308-


9
    As noted above, discoverable material is not required to be admissible. FED. R. CIV. P. 26(b)(1).
                                                  12
    1:18-cv-02191-JMC          Date Filed 03/19/21        Entry Number 317         Page 13 of 22




2 at 3.) Plaintiffs correctly assert that any communications scheduling this mediation are relevant,

proportional, and thus responsive to RFPs 4-8, as, at minimum, such correspondence would

corroborate the session in which the undisclosed agreement was purportedly drafted actually

occurred.

        Lastly, Hynie has insufficiently invoked privilege for responsive documents to RFPs 4-8

dated after the initiation of this case. The fact Hynie says so little but relies so heavily on privilege

and the common interest doctrine is puzzling, particularly after the court’s prior analysis on this

very issue and considering the instant matter is Plaintiffs’ Second Motion to Compel. As the court

previously noted, “the common interest/joint defense doctrine is an exception to the waiver of

privilege, and ‘presupposes the existence of an otherwise valid privilege.’” (ECF No. 283 at 14

(quoting In re Grand Jury Subpoenas, 89-3 & 89-4, John Doe 89-129, 902 F.2d 244, 249 (4th Cir.

1990)).) See Hunton & Williams v. U.S. Dep’t of Just., 590 F.3d 272, 277 (4th Cir. 2010) (“The

common interest doctrine permits parties whose legal interests coincide to share privileged

materials with one another in order to more effectively prosecute or defend their claims.”

(emphasis added) (citation omitted)).

        Yet Hynie has again responded inadequately, apparently believing a blanket, unspecified

privilege automatically covers all responsive documents created after the initiation of this lawsuit.

Her belief is mistaken. See Carolina Power & Light Co. v. 3M Co., 278 F.R.D. 156, 159 (E.D.N.C.

2011) (discussing the circumstances in which the work-product privilege is inapplicable, despite

the fact this privilege normally extends to “documents and tangible things that are prepared in

anticipation of litigation or for trial by or for another party or its representative”); United States v.

Aramony, 88 F.3d 1369, 1389 (4th Cir. 1996) (listing the required elements to apply the attorney-

client privilege and noting “the privilege is not favored by federal courts and is to be strictly

                                                   13
    1:18-cv-02191-JMC           Date Filed 03/19/21       Entry Number 317          Page 14 of 22




confined within the narrowest possible limits consistent with the logic of its principle” (citation

and internal marks omitted)). Hynie does not identify which specific responsive documents she is

withholding, which privilege she claims is applicable to these documents, why she believes the

privilege is applicable, and/or why such documents should not otherwise be produced. In fact,

Hynie offers little to nothing else on this topic beyond the one sentence quoted above. As Hynie

has again failed to assert any privilege, the common interest doctrine is again inapposite.

        Additionally, the Haffey Affidavit does not aid the court’s analysis on this issue. Haffey

states that “[t]he privilege log produced by the Estate on August 17, 2020[,] did not identify any

communications between or among Defendants’ counsel drafted after January 12, 2018 and did

not contain any documents related to the [u]ndisclosed [a]greement . . . other than” the agreement

itself. (ECF No. 308-1 at 4.) Haffey further asserts “[t]he privilege logs produced by the LSA and

the Plaintiffs also did not identify any communications after the date of filing of the Complaint,

nor did they identify any documents related to the [u]ndisclosed [a]greement[.]” (Id.) But glaringly

absent from these statements are whether Hynie possesses responsive documents to RFPs 4-8

created after the initiation of the instant lawsuit. (See id. at 3 (Haffey stating that he, “together with

. . . Medlin . . . produced all responsive documents that were created prior to the date of filing of

Plaintiffs’ Summons and Complaint (January 12, 2018).” (emphasis added)).)

        At bottom, the court finds Hynie violated its prior discovery Order compelling her to

respond to RFPs 4-8. Hynie is again ordered to fully respond to RFPs 4-8 in accordance with this

Order, including any responsive communications scheduling the informal mediation at which the

undisclosed agreement was purportedly drafted. Moreover, Hynie is further ordered to produce

responsive documents to RFPs 4-8 that were created or dated on or after the initiation of the instant




                                                   14
     1:18-cv-02191-JMC        Date Filed 03/19/21      Entry Number 317        Page 15 of 22




suit in accordance with this Order, as she has not demonstrated that any privilege attaches to such

documents.10 The court discusses sanctions for Hynie’s discovery violations below.

       (2) RFPs 17-20

       RFPs 17-20 concerned certain communications with Plaintiffs regarding a potential

settlement agreement, certain communications related to Plaintiffs’ counsel Marc Toberoff, and

communications between Hynie and Plaintiffs related to certain compositions. (ECF No. 257-10

at 13-14.) The court previously ordered Hynie to answer these RFPs “consistent with [the] Order

. . . to supplement any incomplete responses, including to the extent she withheld materials solely

because they were alleged to be confidential.” (ECF No. 283 at 18.)

       Plaintiff claims that “Hynie produced just a few responsive emails, and no otherwise

responsive documents appear to be listed on her privilege log.” (ECF No. 304-1 at 7.) They further

observe “[i]t is very unlikely that this [production] is the full extent of her responsive

documents[,]” and that Hynie did not address RFPs 17-20 in her Response. (ECF No. 309 at 12-

13.) Hynie indeed does not appear to respond to Plaintiffs’ contentions regarding RFPs 17-20.

Regardless, the court finds that Plaintiffs have not offered a colorable basis for their belief that

additional responsive documents have been withheld regarding these RFPs. See Kinetic Concepts,

268 F.R.D. at 252 (“[E]ven an informed suspicion that additional non-privileged documents exist

. . . cannot alone support an order compelling production of documents.”).




10
   Were this Hynie’s first discovery violation, or if the parties had any benefit of the doubt left
unspent, the court might have been inclined to address these matters differently. However, given
the continued pattern of discovery concerns, the rapidly approaching trial date, and the fact this
case is over three years old, the court believes its ruling on these matters is appropriate.
                                                   15
     1:18-cv-02191-JMC       Date Filed 03/19/21      Entry Number 317        Page 16 of 22




       (3) RFPs 21-33, 36-37

       RFPs 21-33 and 36-37 requested materials involving certain music publishers and entities

for various compositions, termination notices, agreements, negotiations or interpretations of such

agreements, and other communications. (ECF No. 257-10 at 14-17.) Specifically, RFPs 21-23

sought all communications and agreements between Defendants and Shot Tower Capital (“Shot

Tower”) regarding certain compositions and termination notices. (Id. at 14.) RFPs 24-27 requested

all non-identical copies of a 2015 agreement with Warner Chappell Music (“WCM”), any

documents related to negotiating or interpreting the agreement, and all other communications

related to the agreement. (Id. at 14-15.) RFPs 28 and 29 focused on all communications related to

WCM and certain compositions or termination notices. (Id. at 15.) RFP 30 concerned all

communications between Peter Afterman11 and WCM regarding certain compositions and

termination notices. (Id.) RFPs 31 and 32 addressed all communications between Medlin and

WCM regarding certain compositions, termination notices, and Hynie. (Id. at 15-16.) RFP 33

asked for all communications between Medlin and/or Afterman regarding either WCM or

Toberoff. (Id. at 16.) RFP 36 expansively asked for all communications with any music publisher

regarding termination notices. (Id.) Lastly, RFP 37 sought all communications with music

publishers ASCAP or BMI regarding the termination notices. (Id. at 16-17.)

       The court previously ordered Hynie to answer these RFPs “consistent with [the] Order . . .

to supplement any incomplete responses, including to the extent she withheld materials solely

because they were alleged to be confidential.” (ECF No. 283 at 18.)

       Plaintiff insists Hynie did not produce:



11
   Peter Afterman is a non-attorney music consultant who Hynie has claimed was an agent of her
attorney. (See ECF No. 283 at 15.)
                                              16
     1:18-cv-02191-JMC       Date Filed 03/19/21     Entry Number 317        Page 17 of 22




       [M]any responsive communications by her counsel . . . Medlin or “agent” Afterman
       with WCM and there were literally no communications regarding other music
       publishers as requested, or correspondence with Bauknight or the Estate/Trust’s
       counsel regarding the sale of Hynie’s termination interest even though[,] according
       to the Disclosed Settlement Agreement[,] . . . Medlin was intimately involved along
       with Afterman in efforts to monetize Hynie’s perceived termination interests. That
       Hynie possesses no such responsive documents is again not the least bit credible,
       as her final agreements with WCM, according to WCM’s head of business affairs,
       were the result of a bidding war with other music publishers over the same
       terminated compositions. It is also not credible that Hynie has no documents
       concerning Shot Tower, as it is widely known that the investment banking firm
       Shot Tower . . . was actively soliciting buyers for the subject compositions—
       including Hynie’s termination interests.

(ECF No. 304-1 at 8 (internal citations omitted).)

       Hynie offers a scattered and incomplete retort. She insists she produced communications

between Afterman and Medlin in response to RFPs “9-16, 24, 25, 28, 30, 33, and 37[.]”12 (ECF

No. 308 at 4.) She also cites to the Haffey Affidavit, which broadly states that Hynie “produced

118 emails and documents from her privilege log that were in addition to the 124 emails between

. . . Medlin and . . . Afterman[.]” (ECF No. 308-1 at 3.) From there, Hynie claims she does not

“have any documents or communications involving Shot Tower[.]” (ECF No. 308 at 4.) She further

maintains she produced two agreements with WCM, as well as all drafts of the agreements, and is

“unaware of any versions that were not produced.” (Id.) She also points out that Bauknight has

stated under oath that he is “unaware of any further responsive documents other than was

previously produced by other Defendants.” (Id. at 6 (emphasis removed).) Although not cited, the

court notes the Medlin Declaration likewise echoes these assertions. (ECF No. 308-3 at 6-7.)

Otherwise, the only remaining support Hynie tangentially offers is her general claim elsewhere in

her Response that she has “assiduously complied with the [c]ourt’s Order, is not in possession of



12
  RFPs 30 and 37 do not appear to request, or potentially cover, communications between Medlin
and Afterman.
                                               17
    1:18-cv-02191-JMC          Date Filed 03/19/21       Entry Number 317         Page 18 of 22




any other responsive materials, and cannot produce documents which [she does] not have or do

not exist.” (ECF No. 308 at 1.)

        Here, the court finds Hynie violated portions of the court’s prior discovery Order. As an

initial matter, the court finds Plaintiffs have not raised a colorable basis that additional responsive

communications between Afterman and Medlin exist. The court reaches the same conclusion

regarding any other potential versions of the WCM agreement. See Kinetic Concepts, 268 F.R.D.

at 252 (explaining an “informed suspicion” alone is insufficient to order documents be compelled).

        However, Plaintiffs have raised a colorable basis that at least some responsive

communications exist regarding Shot Tower and are—or should be—in Hynie’s possession. In

October 2018, Plaintiffs provided the declaration of Toberoff, their counsel, who, under penalty

of perjury, stated that he

        was informed by representatives of three music publishing companies in Los
        Angeles and New York that the investment banking firm Shot Tower Capital LLC
        had recently contacted them, offering to sell or license rights to James Brown’s
        musical compositions, on behalf of the Estate and Trust of James Brown and Hynie
        without disclosing that such rights are contested, in whole or in part, in this lawsuit
        and substantially impacted by the appeal of Hynie’s spousal claim in South
        Carolina state court.

(ECF No. 96-1.) In her Response, Hynie simply offers a conclusory, one sentence repudiation of

possessing any responsive materials regarding Shot Tower. Toberoff’s declaration and Hynie’s

thoroughly unsatisfactory response leads to the reasonable deduction that at minimum

communications should exist between Hynie and Shot Tower.

        Further, Hynie has entirely failed to mention, much less address, whether she possesses

numerous categories of documents sought by the instant RFPs. Such categories include those in

RFPs 24-29 requesting all communications related to the WCM agreement, certain compositions,

or termination notices; RFP 30 specifically requesting communications between Afterman and

                                                  18
     1:18-cv-02191-JMC        Date Filed 03/19/21      Entry Number 317          Page 19 of 22




WCM; RFPs 31 and 32 specifically requesting communications between Medlin and WCM; RFP

36 requesting all communications with any music publisher regarding termination notices; and

RFP 37 requesting all communications with ASCAP or BMI regarding termination notices. (See

ECF No. 257-10 at 14-17.) Hynie’s silence on whether she possesses any responsive documents

within these categories—at this stage in the case’s litigation and after previously being ordered to

respond—is inexplicably deafening. The court finds Hynie’s failure to respond amounts to

violations of its prior discovery Order. See Basf Plant Sci., LP, 2019 WL 8108060, at *2 (“When

a motion to compel discovery is filed, the party resisting the discovery generally bears the burden

to prove why the requested evidence is not discoverable.” (citation omitted)).

        In sum, the court finds Hynie violated its prior discovery Order compelling her to fully

respond to RFPs 21-3213 and 36-37. Hynie is again ordered to fully respond to RFPs 21-32 and

36-37 in accordance with this Order. The court discusses sanctions for Hynie’s discovery

violations below.

     B. Sanctions

        Rule 37(c) allows for sanctions “[i]f a party fails to provide information or identify a

witness as required by Rule 26(a) or (e)[.]” When deciding whether to impose sanctions, the court

should examine “(1) whether a party violated a discovery order or Federal Rule of Civil Procedure;

(2) whether the violation was ‘harmless’ or ‘substantially justified;’ and (3) which sanction is

appropriate for the violation.” Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

BO823PP1308460 v. AdvanFort Co., No. 1:18-CV-1421-TSE-TCB, 2019 WL 3366103, at *4




13
  As explained supra, Hynie adequately responded to RFP 33, which sought communications
between Medlin and Afterman.
                                           19
    1:18-cv-02191-JMC         Date Filed 03/19/21       Entry Number 317         Page 20 of 22




(E.D. Va. July 25, 2019) (quoting Vir2us, Inc. v. Invincea, Inc., 235 F. Supp. 3d 766, 772 (E.D.

Va. 2017)).

       When determining whether a violation was harmless or substantially justified,

       a district court should be guided by the following factors: (1) the surprise to the
       party against whom the evidence would be offered; (2) the ability of that party to
       cure the surprise; (3) the extent to which allowing the evidence would disrupt the
       trial; (4) the importance of the evidence; and (5) the non-disclosing party’s
       explanation for its failure to disclose the evidence.

Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014) (citation and internal marks omitted)

(emphasis in original) (noting district courts retain “broad discretion” and are “not required to tick

through each” factor).

       The court must further determine the appropriate sanctions by reviewing “(1) whether the

non-complying party acted in bad faith, (2) the amount of prejudice that noncompliance caused

the adversary, (3) the need for deterrence of the particular sort of non-compliance, and (4) whether

less drastic sanctions would have been effective.” Id. (quoting Anderson v. Found. for

Advancement, Educ. & Emp’t of Am. Indians, 155 F.3d 500, 504 (4th Cir. 1998)).

       Plaintiffs allege that Hynie again failed to fully respond to certain RFPs and has now

violated the court’s prior discovery Order. (ECF No. 304-1 at 10.) Further, “given the contents of

the [u]ndisclosed [a]greement, [the actions of Hynie and her counsel] . . . can no longer objectively

be viewed as having been taken in good faith.” (Id.) Moreover, as such violations are not

substantially justified, and coupled with Hynie’s history of discovery abuses, Plaintiffs posit that

the need for deterrence is high. (Id.) Plaintiffs also reference the “considerable expense and delay”

Hynie and her counsel have caused based on the two Motions to Compel. (Id.) In her Response,




                                                 20
     1:18-cv-02191-JMC        Date Filed 03/19/21       Entry Number 317         Page 21 of 22




Hynie does not appear to address the matter of sanctions against her, instead simply insisting it is

Plaintiffs who should be sanctioned.14 (ECF No. 308 at 5.)

       Here, the court holds in abeyance its ruling on sanctions against Hynie, including whether

Hynie’s conduct is sanctionable and, if so, the appropriate sanctions to impose against her.

Moreover, as Hynie’s own Second Motion to Compel against Plaintiffs and Motion to Confirm

Confidential Designations remain pending (see ECF Nos. 297, 314); Plaintiffs have represented

they intend to bring yet another Motion to Compel—this time against Bauknight (see ECF No.

316 at 2); and mediation is scheduled to occur on March 24, 2021 (see ECF No. 315), the court

finds it suitable to hold its analysis of possible sanctions against Hynie in abeyance. 15

                                        IV.     CONCLUSION

       After careful consideration, the court GRANTS in part and DENIES in part Plaintiffs’

Second Motion to Compel as set forth herein. (ECF No. 304.) The court HOLDS IN ABEYANCE

its ruling on potential sanctions against Hynie until the resolution of the Motion to Confirm

Confidential Designations, Second Motion to Compel against Plaintiffs, and/or mediation




14
   Hynie briefly and vaguely hurls accusations of sanctionable conduct against Plaintiffs. (ECF
No. 308 at 5.) The court finds these particular assertions are without merit.
15
   The court intends to review Hynie’s arguments made in opposition to the First Motion to
Compel, particularly as the court has now read the produced undisclosed agreement and can more
readily determine if any prior contentions were brought in bad faith. The court notes a broad array
of sanctions are available to remedy discovery misconduct. See also Flame S.A. v. Indus. Carriers,
Inc., No. 2:13-CV-658, 2014 WL 3895933, at *4 n.6 (E.D. Va. Aug. 8, 2014), objections
overruled, 39 F. Supp. 3d 752 (E.D. Va. 2014), and aff’d sub nom. Flame S.A. v. Freight Bulk Pte.
Ltd., 807 F.3d 572 (4th Cir. 2015) (“As a general proposition, the trial court has broad discretion
to permit a [fact-finder] to draw adverse inferences from a party’s failure to present evidence, the
loss of evidence, or the destruction of evidence. While a finding of bad faith suffices to permit
such an inference, it is not always necessary.” (quoting Glover v. BIC Corp., 6 F.3d 1318, 1329
(9th Cir. 1993))).
                                                 21
     1:18-cv-02191-JMC      Date Filed 03/19/21     Entry Number 317       Page 22 of 22




scheduled for March 24, 2021.16 (See ECF Nos. 297, 314, 315.)

       IT IS SO ORDERED.




                                                  United States District Judge
March 19, 2021
Columbia, South Carolina




16
   As previously noted, Plaintiffs have stated they intend to bring a Motion to Compel against
Bauknight. (See ECF No. 316 at 2.) The court’s ruling on Hynie’s sanctions may likewise be held
in abeyance until the resolution of such a Motion.
                                                22
